Citation Nr: 1644177	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  10-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for intervertebral disc syndrome, disc degeneration, L4-5 and L5-S1.

2.  Entitlement to an increased rating in excess of 10 percent for a right lower extremity radiculopathy.

3.  Entitlement to service connection for a left knee disorder, including as secondary to intervertebral disc syndrome, disc degeneration, L4-5 and L5-S1.

4.  Entitlement to a total rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran had active service from January 2000 to June 2000. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing has been associated with the claims folder. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The issues of entitlement to service connection for a left knee disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's intervertebral disc syndrome was not manifested by ankylosis or incapacitating episodes having a duration of at least six weeks during the prior 12 months.

2.  The Veteran's radiculopathy of the right lower extremity is manifested by no more that mild incomplete paralysis of either the posterior tibial or sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 40 percent for lumbar degenerative disc disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015). 

2.  The criteria for a disability rating of 10 percent for a radiculopathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8520, 8525 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issues decided herein. There is no issue as to providing an appropriate application form or completeness of the application. The Veteran has been provided notice of information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining all identified and available evidence needed to substantiate the claims decided herein.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and VA treatment records. The Veteran was afforded current examinations of the severity of his disorders in January 2009 and February 2014. The Veteran has not identified any other clinical or nonclinical records relevant to the claim. 

The Veteran was provided the opportunity to present pertinent evidence and testimony at a hearing in July 2016. The actions of the Veterans Law Judge at the hearing supplemented the VCAA and complied with any hearing related duties. 38 C.F.R. § 3.103 (2015).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim may be considered on the merits.

Law and analysis - Increased ratings claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015). Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7. 

If a disability has increased in severity, consideration therefore must be given to when the increase occurred. The period in question for an increased rating, as opposed to an initial increased rating, begins one year prior to the claim. 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2). Francisco v. Brown, 7 Vet. App. 55 (1994). Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Schedular ratings for disabilities of the spine are provided by application of the general rating formula for diseases or injuries of the spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. The general formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease. Id. 

Under the general formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension. Id. at Note (5). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use. DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40. 

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance. Id.; 38 C.F.R. § 4.40. Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS), a 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243 Note (1).

The Veteran's radiculopathy of the right lower extremity is rated under Diagnostic Code 8525, which provides ratings based on paralysis of the posterior tibial nerve. The minimum 10 percent rating is warranted for incomplete mild paralysis. A 10 percent rating is warranted for moderate incomplete paralysis. A 20 percent rating is warranted for severe incomplete paralysis. The maximum 30 percent rating is warranted for complete paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired. 38 C.F.R. § 4.124a, Diagnostic Code 8525 (2015).

As will be discussed below, the Board has also considered Diagnostic Code 8520 in its evaluation of the Veteran's right lower radiculopathy.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve. A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy. An 80 percent rating is warranted with complete paralysis of the sciatic nerve. 38 C.F.R. § 4.124 (a).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2015). Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Service connection was established for intervertebral disc syndrome in a July 2000 rating decision and a 10 percent rating was assigned. A July 2007 rating decision increased the Veteran's rating to 50 percent and assigned a separate 10 percent rating for radiculopathy of the right lower extremity.  The present claim stems from a January 2008 claim for increased ratings.  A June 2008 rating decision continued the 50 percent and 10 percent ratings.  In a January 2015 rating decision, the Veteran's rating for his IVDS was decreased to 40 percent, effective April 1, 2015.  The rating was decreased due to finding clear and unmistakable error in the July 2007 rating decision, which granted a 50 percent rating based upon a finding of unfavorable ankylosis of the entire thoracolumbar spine.  This did not affect the overall combined rating in effect at that time.  The RO stated that there was no evidence of unfavorable ankylosis at any point in the record.  The Veteran did not appeal this decrease, but has continued his January 2008 claim for an increased rating for his lumbar spine disorder.

VA treatment records from December 2007 show that Veteran complained of back pain.  An examination showed normal curvature and mobility, no pain or tenderness, and no CVA tenderness.  A February 2008 urgent care record reveals that the Veteran complained of chronic low back pain not worsening in character or severity.  He reported a "cold water dribbling numbness" down his right leg and denied any bowel or bladder incontinence.  An examination showed no acute distress or spinal bony tenderness and full range of motion.  The MRI report showed "mild to moderate degenerative changes primarily at L4-5 and L5-S1.  There is no significant spinal canal stenosis.  The impression was chronic low back pain with L5 radicular symptoms.    

Regarding his extremities, the report showed reduced vibratory sensation on the right side knee downward and low back pain with straight leg lift less than 20 degrees on the right side. 

At a January 2009 VA examination, the Veteran reported symptoms of constant lower pain that was crushing, burning, and sharp.  He also reported stiffness, numbness, loss of bladder control, and loss of bowel control.  He stated that his condition has not resulted in any incapacitation but that he is functionally limited in prolonged sitting, standing, walking, bending, and heavy lifting.  

A physical examination of the lumbar spine showed no evidence of radiating pain on movement and no muscle spasm.  There was tenderness along the lumbar spine.  Range of motion findings were flexion to 80 degrees with pain at 75 degrees, extension to 20 degrees with pain at 15 degrees, bilateral flexion to 20 degrees with pain at 20 degrees, and bilateral rotation to 25 degrees with pain at 25 degrees.  The Veteran's joint functional was additionally limited by an additional 10 degrees of flexion and extension after repetitive use due to pain, fatigue, and lack of endurance.  An inspection of the spine revealed normal head position with symmetry in appearance and normal curvature.  A lumbar spine x-ray report showed hyperlordosis and mild disc degeneration, L5-S1. 

Neurologic examination of the lower extremities showed motor and sensory function within normal limits.  Right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  

A December 2009 EMG study, that included the leg, showed a normal study without electrodiagnostic evidence of lumbosacral radiculopathy.  

The Veteran underwent right transforaminal L4-5, L5-S1 epidural steroid injections in November 2011 to treat his back pain.  Records also show that the Veteran had limited range of motion of the spine in all directions and diminished sensation to light touch, pin prick over lateral right thigh with paresthesias distally.  He also reported occasional bowel and bladder incontinence.  VA treatment records from 2013 showed mild to severe degenerative disc disease.  A July 2013 treatment record showed the Veteran complained in the back with sporadic numbness to the lower extremities, right more than left.  He also reported a history of frequent falls.  The Veteran denied bowel or bladder incontinence.  Sensory testing showed decreased sensation to his right ankle.  

The Veteran underwent a VA examination in February 2014.  The examiner noted a diagnosis of degenerative disc disease of the lumbar spine with right lower extremity radiculopathy.  The Veteran reported symptoms of constant pain with radiation down his right leg.  A physical examination showed range of motion was to 40 degrees of flexion with pain at 35 degrees; extension to 15 degrees with pain at 10 degrees; right lateral flexion to 20 degrees with pain at 15 degrees; left lateral flexion to 25 degrees with pain at 20 degrees; and bilateral rotation to 30 degrees with pain at 20 degrees.  The Veteran was additionally limited by 5 degrees of left and right lateral flexion after repetitive use testing due to pain, weakness, fatigue, and lack of endurance.  The Veteran reported the same loss of range of motion during flare-ups.  

The examiner also noted localized tenderness to the greater right low back and guarding severe enough to result in abnormal gait.  Muscle strength testing was 5/5 in all areas except right hip flexion and right knee extension were 4/5.  There was no muscle atrophy.  Reflex testing showed the bilateral knees were hypoactive.  A sensory examination showed decreased sensation to the right thigh/knee and right lower leg/ankle and absent sensation in the right foot/toes.  Straight leg testing was positive on the right.  The examiner noted that the Veteran had a radiculopathy of the right lower extremity, which included symptoms of moderate intermittent pain, mild paresthesias, and mild numbness.  He concluded that the evaluation of the radiculopathy should be mild.  No bowel or bladder disorders were noted.  

The examiner also found the Veteran had a diagnosis of IVDS and that he had incapacitating episodes of at least two weeks but less than four weeks in the prior 12 months due to his IVDS.  The functional impact of his spine disorder is that the Veteran is limited in his ability to bend, push, pull, lift and carry.  

The preponderance of the evidence shows that the Veteran's lumbar degenerative disc disease did not approximate the criteria for a rating higher than 40 percent at any time during the period on appeal. There is no competent medical or lay evidence of ankylosis or of six weeks of incapacitating episodes, at least one of which would be required for a higher rating. 

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.45. As stated above, the general rating formula for diseases or injuries of the spine specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease. 38 C.F.R. § 4.71a. Therefore, although the record contains evidence of limitation of motion due to pain, that does not affect the Veteran's disability rating under the general formula. 

The Board additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's current lumbar spine disability. 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015), for degenerative arthritis of the spine, allows for a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015) for arthritis. As Diagnostic Code 5003 provides for a compensable rating only if one is not available under the general formula, it is not applicable to this case. The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

As for the Veteran's occasional urinary and bowel incontinence, there is no evidence that he requires the use of any device or absorbent materials. The VA examiners noted no bladder or bowel disorders. Neither the clinicians nor the Veteran reported the need to use a device or absorbent materials. Therefore, as the Veteran's symptoms do not meet or approximate the criteria for a compensable rating under the criteria for rating bladder or bowel disorders, separate compensable ratings are not warranted during this period. See 38 C.F.R. § 4.115a.

Based on the evidence and analysis above the Board finds the criteria for a rating higher than 40 percent for the Veteran's thoracolumbar spine disability are not met. Accordingly, the claim must be denied.

Regarding the Veteran's claim for an increased rating for his radiculopathy of the right lower extremity, the Board finds that no more than a 10 percent rating is warranted for mild incomplete paralysis of the nerve, whether the posterior tibial nerve or the sciatic nerve.  

 The Veteran was initially rated under Diagnostic Code 8525 for incomplete paralysis of the posterior tibial nerve.  However, in an August 2011 treatment record, the neurologist diagnosed a "chronic lumbosacral radiculopathy, difficult to localize with regard to root level because of probable elaboration on sensory examination, presence of R achilles reflex (R S1) and intact R anterior tibial power (L5)."  Subsequently, in the February 2014 VA examination, the examiner stated that it was the Veteran's sciatic nerve that was involved.  Therefore, the Board will rate the Veteran's radiculopathy under Diagnostic Code 8520 for paralysis of the sciatic nerve.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

The Veteran's treatment records show that he continuously reported radiating pain down his right leg including episodes of numbness from the right hip to the right knee.  He has also reported instances of instability.  The February 2014 VA examiner found that the Veteran had mild paresthesias and numbness.  The Veteran also had decreased sensory response to his thigh and lower leg and absent sensory response in the right foot.  Reflexes however have been essentially normal throughout the appeal period.  Thus the Board concludes that no more than mild incomplete paralysis is shown, and that a rating over 10 percent is not warranted.

Extraschedular Consideration

Since the rating criteria for lumbar spine disabilities reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate and no referral for extraschedular consideration is required. See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The evidence fails to show anything unique or unusual about the Veteran's lumbar spine disability or radiculopathy of the right lower extremity that would render the schedular criteria inadequate. To the extent that the Veteran's disabilities interfere with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996). 

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. There is no showing that this holding is pertinent to the instant case. This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met. The disability picture is contemplated by the rating schedule and the assigned schedular rating is, therefore, adequate. Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for this disability. 


ORDER

An increased rating in excess of 40 percent for intervertebral disc syndrome of the lumbar spine is denied.

An increased rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.  


REMAND

Regarding the claim for service connection for a left knee disorder, additional development is indicated.  At the personal hearing the Veteran indicated that a medical provider had told him his left knee disorder was secondary to overuse due to this right lower extremity pathology.  It was indicated that such an opinion should be of record.  It is not currently located in the information available to the Board.  As such, the Veteran should be offered the opportunity to submit that evidence.  Further, and examination is indicated to obtain an opinion on this matter.

Concerning the total rating issue, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. §§ 3.340 and 4.16(a). If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment. See 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. See Van Hoose, 4 Vet. App. at 363. 

The Veteran is presently service-connected for major depressive disorder at 70 percent, migraine headaches at 50 percent, IVDS of the lumbar spine at 40 percent, and radiculopathy of the right lower extremity at 10 percent.  His combined rating is 90 percent. Therefore, he meets the schedular criteria for TDIU.  

An October 2009 record shows the Veteran was unemployed and worked in the security field when employed.  A November 2011 treatment record shows the Veteran worked part-time in service management.  He stated that he lost two jobs due to limited ambulation and pain and was at risk of losing his current job.  He reported to a social worker that he would like to change careers and was contemplating becoming a nurse and was interested in working for the VA.  

In a January 2013 psychiatric progress note, the Veteran reported that he lost a job the prior week after three months due to his back pain.   In a May 2013 mental health record, the Veteran reported that he has lost jobs due to his anger.  In a July 2013 mental health record, the Veteran reported having a panic attack at work.  He also stated that he has to work around others and gets agitated easily and at times, has to leave the premises.  

The Veteran underwent a VA mental disorders examination in April 2014.  He reported that he has difficulty sustaining employment due to physical and mental health issues.  The examiner noted that his depression causes difficulty in establishing and maintaining effective work relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner opined that the Veteran is functionally impaired due to "unable to sustain work due to his depressive symptoms." 

The Veteran submitted an application for increased compensation based on unemployability in June 2015.  In this application, the Veteran stated that he was presently employed 25 to 36 hours per week in an office.  He stated that he has lost two months per year from work due to illness.  

In a July 2015 VA examination for migraines, they examiner concluded that the Veteran has very prostrating and prolonged attacks of migraine pain that are productive of severe economic inadaptability.  Regarding functional impact, the examiner stated that the Veteran "can't work due to his constant headaches as well as low back pain radiating down his right leg."

In a July 2015 VA mental disorders examination report, the examiner found that the Veteran has occupational and social impairment with deficiencies in most areas.  The examiner noted the Veteran was presently employed on and off for three years as an electrical contractor.  The Veteran endorsed symptoms of difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

At the July 2016 Board hearing, the Veteran testified that he has a difficult time dealing with the clients at work and often he needs to leave the premises during work hours.  He stated that although he is employed, he does not consider is gainful employment as he is unable to sustain a full 32 to 40 hour workweek.  The Veteran reported that, at times, he is absent from work three to four times a week and that although he does not get paid during his absences, his supervisor is tolerant of these absences.   

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in all forms of substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage"). See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

As the Court explained in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the schedular rating assigned for a disability is, itself, recognition that industrial capabilities are impaired as a consequence of the disability. The mere fact that a veteran is unemployed, underemployed, or has difficulty obtaining employment is not enough. Id. Rather, the question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment. For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which takes the claimant's case outside the norm of such veteran. Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2015). 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed. 

VA regulations indicate that marginal employment shall not be considered substantially gainful employment. For the purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold and this includes but is not limited to employment in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16. 

The poverty thresholds for two persons under the age of 65, as established by the U.S. Department of Commerce, Bureau of the Census, are as follows: $14,676 for 2010; $15,139 for 2011; $15,540 for 2012; $15,679 for 2013; and $15,934 for 2014, $15,952 for 2015. See http://www.census.gov/hhes/www/poverty/data/threshld.

The information the Veteran provided in his June 2015 TDIU application shows that the Veteran earned annual income above the poverty threshold since 2011.  However, in his testimony at the Board hearing, the Veteran stated that he was absent from work, sometimes four days per week.  Therefore, additional development is necessary to determine whether the Veteran is gainfully employed or if his current employment is marginal, as considered by 38 C.F.R. § 4.16(a).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request additional information regarding his current employment.  Specifically, the Veteran is requested to provide time and attendance records and average monthly income in the form of statements or pay stubs or other similar documents, to include employer statements as indicated.  The Veteran may also provide authorization for the AOJ to seek employment records directly from his employer.  

The Veteran should also be asked to provide any available opinion from the medical provider that informed him that this left knee disorder was due to overuse secondary to his service connected right leg.  If he desires VA assistance in obtaining records, he should provide appropriate names, locations, and approximate dates of treatment, to include authorization forms for the release of information.

2. Thereafter, arrange for a VA examination by an appropriate examiner to provide an opinion as to the nature and etiology of any left knee disorder.  All indicated tests should be accomplished and all clinical findings reported in detail.  The electronic claims files must be made available to the examiner for review prior to the examination.  The examiner should indicate whether any left knee disorder is related to service.  It should also be determined whether any left knee disorder found is proximately due to or the result of overuse of the leg due to service connected right leg impairment.  It should also be determined whether there is any left knee disorder that has been permanently made worse (aggravated) by the service connected right leg disorder.  A complete rationale should be set forth.

3. After taking any further development deemed appropriate, readjudicate the remaining issues on appeal. If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


